Exhibit 10.1
PURCHASE AGREEMENT
 
 
                        THIS PURCHASE AGREEMENT (“Agreement”) is made as of the
11th day of April, 2006 by and among WPCS International Incorporated, a Delaware
corporation (the “Company”), and the Investors set forth on the signature pages
affixed hereto (each an “Investor” and collectively the “Investors”).
 
Recitals
 
            A.        The Investors wish to purchase from the Company, and the
Company wishes to sell and issue to the Investors, upon the terms and conditions
stated in this Agreement, an aggregate of 876,931 shares of the Company’s Common
Stock, par value $0.0001 per share (together with any securities into which such
shares may be reclassified the “Common Stock”), at purchase price of $7.00 per
share; and
 
                        In consideration of the mutual promises made herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
            1.            Definitions.  In addition to those terms defined above
and elsewhere in this Agreement, for the purposes of this Agreement, the
following terms shall have the meanings set forth below:
 
                        “Affiliate” means, with respect to any Person, any other
Person which directly or indirectly through one or more intermediaries Controls,
is controlled by, or is under common control with, such Person.
 
                        “Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.
 
                        “Control” (including the terms “controlling”,
“controlled by” or “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
                        “Person” means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.
 
"Purchase Price" means Six Million One Hundred Thirty-Eight Thousand Five
Hundred Seventeen Dollars ($6,138,517).
 
 
-1-

--------------------------------------------------------------------------------


 
                        “Registration Rights Agreement” means the Registration
Rights Agreement, dated November 16, 2004, among the Company and the investors
party thereto, as the same may be amended, modified or supplemented from time to
time.
 
                        “SEC” means the Securities and Exchange Commission and
any successor agency performing similar functions.
 
                        “SEC Filings” has the meaning set forth in Section 4.6.
 
                        “Shares” means the shares of Common Stock being
purchased by the Investors hereunder.
 
                        “Subsidiary” of any Person means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its Board of
Directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person.
 
                        “1933 Act” means the Securities Act of 1933, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.
 
                        “1934 Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.
 
            2.            Purchase and Sale of the Shares.  Subject to the terms
and conditions of this Agreement, on the Closing Date, each of the Investors
shall severally, and not jointly, purchase, and the Company shall sell and issue
to the Investors, the Shares in the respective amounts set forth opposite the
Investors’ names on the signature pages attached hereto in exchange for the
Purchase Price as specified in Section 3 below.
 
            3.            Closing.  Upon confirmation that the other conditions
to closing specified herein have been satisfied or duly waived by the Investors,
the Company shall deliver to Lowenstein Sandler PC, in trust, a certificate or
certificates, registered in such name or names as the Investors may designate,
representing the Shares, with instructions that such certificates are to be held
for release to the Investors only upon payment in full of the Purchase Price to
the Company by all the Investors.  Upon such receipt by Lowenstein Sandler PC of
the certificates, each Investor shall promptly, but no more than one Business
Day thereafter, cause a wire transfer in same day funds to be sent to the
account of the Company as instructed in writing by the Company, in an amount
representing such Investor’s pro rata portion of the Purchase Price as set forth
on the signature pages to this Agreement.  On the date (the “Closing Date”) the
Company receives the Purchase Price, the certificates evidencing the Shares
shall be released to the Investors (the “Closing”).  The Closing of the purchase
and sale of the Shares shall take place at the offices of Lowenstein Sandler PC,
1251 Avenue of the Americas, 18th Floor, New York, New York 10020, or at such
other location and on such other date as the Company and the Investors shall
mutually agree.
 
 
-2-

--------------------------------------------------------------------------------


            4.            Representations and Warranties of the Company.  The
Company hereby represents and warrants to the Investors that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):
 
                        4. 1            Organization, Good Standing and
Qualification.  Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties. 
Each of the Company and its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not had
and could not reasonably be expected to have a Material Adverse Effect.  The
Company’s Subsidiaries are listed on Schedule 4.1 hereto.
 
                        4.2            Authorization.  The Company has full
power and authority and has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of this Agreement, (ii) the authorization
of the performance of all obligations of the Company hereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Shares.  This Agreement constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
                        4.3            Capitalization.  Schedule 4.3 sets forth
(a) the authorized capital stock of the Company on the date hereof; (b) the
number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties.  Except as described on
Schedule 4.3, all of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim.  Except as described on Schedule 4.3, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company.  Except as described on Schedule
4.3, there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind.  Except as described on Schedule 4.3 and except
for the Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them.  Except as described on
Schedule 4.3 and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.
 
-3-

--------------------------------------------------------------------------------


 
                        Except as described on Schedule 4.3, the issuance and
sale of the Shares hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other Person (other than the Investors)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.
 
                        Except as described on Schedule 4.3, the Company does
not have outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
                        4.4            Valid Issuance.  The Shares have been
duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and nonassessable, and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investors).
 
                        4.5            Consents.  The execution, delivery and
performance by the Company of this Agreement and the offer, issuance and sale of
the Shares require no consent of, action by or in respect of, or filing with,
any Person, governmental body, agency, or official other than filings that have
been made or will be made within the applicable time periods pursuant to
applicable state securities laws.  The Company has taken all action necessary to
exempt (i) the issuance and sale of the Shares from the provisions of any
stockholder rights plan or other “poison pill” arrangement, any anti-takeover,
business combination or control share law or statute binding on the Company or
to which the Company or any of its assets and properties may be subject and any
provision of the Company’s Certificate of Incorporation or Bylaws that is or
could reasonably be expected to become applicable to the Investors as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Shares and the ownership, disposition or voting of the Shares by
the Investors or the exercise of any right granted to the Investors pursuant to
this Agreement.
 
                        4.6            Delivery of SEC Filings; Business.  The
Company has made available to the Investors through the EDGAR system, true and
complete copies of the Company’s most recent Annual Report on Form 10-KSB for
the fiscal year ended April 30, 2005 (the “10-KSB”), and all other reports filed
by the Company pursuant to the 1934 Act since the filing of the 10-KSB and prior
to the date hereof (collectively, the “SEC Filings”).  The SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such period. 
The Company and its Subsidiaries are engaged in all material respects only in
the business described in the SEC Filings and the SEC Filings contain a complete
and accurate description in all material respects of the business of the Company
and its Subsidiaries, taken as a whole.
 
 
-4-

--------------------------------------------------------------------------------


                        4.7            Use of Proceeds.  The net proceeds of the
sale of the Shares hereunder shall be used by the Company for general corporate
purposes, which may include potential strategic acquisitions and/or investments
or repayment of all or a portion of our existing bank debt, and for working
capital.
 
                        4.8            No Material Adverse Change.  Since April
30, 2005, except as identified and described in the SEC Filings or as described
on Schedule 4.8, there has not been:
 
                                    (i)            any change in the
consolidated assets, liabilities, financial condition or operating results of
the Company from that reflected in the financial statements included in the
Company’s Quarterly Report on Form 10-QSB for the quarter ended January 31,
2006, except for changes in the ordinary course of business which have not had
and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;
 
                                    (ii)            any declaration or payment
of any dividend, or any authorization or payment of any distribution, on any of
the capital stock of the Company, or any redemption or repurchase of any
securities of the Company;
 
                                    (iii)            any material damage,
destruction or loss, whether or not covered by insurance to any assets or
properties of the Company or its Subsidiaries;
 
                                    (iv)            any waiver, not in the
ordinary course of business, by the Company or any Subsidiary of a material
right or of a material debt owed to it;
 
                                    (v)            any satisfaction or discharge
of any lien, claim or encumbrance or payment of any obligation by the Company or
a Subsidiary, except in the ordinary course of business and which is not
material to the assets, properties, financial condition, operating results or
business of the Company and its Subsidiaries taken as a whole (as such business
is presently conducted and as it is proposed to be conducted);
 
                                    (vi)            any change or amendment to
the Company's Certificate of Incorporation or Bylaws, or material change to any
material contract or arrangement by which the Company or any Subsidiary is bound
or to which any of their respective assets or properties is subject;
 
                                    (vii)            any material labor
difficulties or labor union organizing activities with respect to employees of
the Company or any Subsidiary;
 
                                    (viii)            any material transaction
entered into by the Company or a Subsidiary other than in the ordinary course of
business;
 
                                    (ix)            the loss of the services of
any key employee, or material change in the composition or duties of the senior
management of the Company or any Subsidiary;
 
                                    (x)            the loss or threatened loss
of any customer which has had or could reasonably be expected to have a Material
Adverse Effect; or
 
-5-

--------------------------------------------------------------------------------


 
                                    (xi)            any other event or condition
of any character that has had or could reasonably be expected to have a Material
Adverse Effect.
 
                        4.9            SEC Filings.
 
                                    (a)            At the time of filing
thereof, the SEC Filings complied as to form in all material respects with the
requirements of the 1934 Act and did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
                                    (b)            Each registration statement
and any amendment thereto filed by the Company since January 1, 2003 pursuant to
the 1933 Act and the rules and regulations thereunder, as of the date such
statement or amendment became effective, complied as to form in all material
respects with the 1933 Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the 1933 Act, as of its
issue date and as of the closing of any sale of securities pursuant thereto did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
                                    (c)            The Company meets the
requirements for use of Form SB-2 under the 1933 Act, and has filed with the SEC
a registration statement on such Form (Registration File No. 333-131650), which
became effective as of April 11, 2006, for the registration under the 1933 Act
of the Shares. Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the 1933 Act and complies in all other material respects
with said Rule. The Company will file with SEC pursuant to Rule 424(b) under the
1933 Act, and the rules and regulations (the “Rules and Regulations”) of SEC
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to a placement of the Shares and the plan of
distribution thereof and has advised the Investors of all further information
(financial and other) with respect to the Company to be set forth therein.  Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with SEC pursuant to Rule
424(b) (including the Base Prospectus as so supplemented) is hereinafter called
a “Prospectus Supplement.”  No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company's knowledge, is threatened by SEC.
 
                                    (d)            The Registration Statement
(and any further documents to be filed with SEC) contains all exhibits and
schedules as required by the 1933 Act. Each of the Registration Statement and
any post-effective amendment thereto, at the time it became effective, complied
in all material respects with the 1933 Act and the 1934 Act and the applicable
Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, as of its respective date, comply in all material respects with the
1933 Act and the 1934 Act and the applicable Rules and Regulations.  Each of the
Base Prospectus and the Prospectus Supplement, as amended or supplemented, did
not and will not contain as of the effective date thereof any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date hereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with SEC.  There are no documents required
to be filed with SEC in connection with the transaction contemplated hereby that
have not been filed as required pursuant to the 1933 Act or will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Base Prospectus or Prospectus Supplement, or to
be filed as exhibits or schedules to the Registration Statement, which have not
been described or filed as required.
 
 
-6-

--------------------------------------------------------------------------------


                        4.10            No Conflict, Breach, Violation or
Default.  The execution, delivery and performance of this Agreement by the
Company and the issuance and sale of the Shares will not conflict with or result
in a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the EDGAR system), or (ii)(a)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.
 
                        4.11            Financial Statements.  The financial
statements included in each SEC Filing present fairly, in all material respects,
the consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-QSB under the 1934
Act).  Except as set forth in the financial statements of the Company included
in the SEC Filings filed prior to the date hereof or as described on Schedule
4.11, neither the Company nor any of its Subsidiaries has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
 
                        4.12            Compliance with Nasdaq Continued Listing
Requirements.  The Company is in compliance with applicable Nasdaq continued
listing requirements.  There are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and the Company has not received any notice of, nor
to the Company’s Knowledge is there any basis for, the delisting of the Common
Stock from Nasdaq.
 
-7-

--------------------------------------------------------------------------------


                        4.13            Brokers and Finders.  No Person will
have, as a result of the transactions contemplated hereby, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.13.
 
                        4.14            Questionable Payments.  Neither the
Company nor any of its Subsidiaries nor, to the Company’s Knowledge, any of
their respective current or former stockholders, directors, officers, employees,
agents or other Persons acting on behalf of the Company or any Subsidiary, has
on behalf of the Company or any Subsidiary or in connection with their
respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.
 
                        4.15            Transactions with Affiliates.  Except as
disclosed in the SEC Filings or as disclosed on Schedule 4.15, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
                        4.16            Internal Controls.  The Company is in
material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company.  The Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the 1934 Act, as the
case may be, is being prepared.  The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the "Evaluation Date").  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 308 of Regulation S-B) or, to
the Company's Knowledge, in other factors that could significantly affect the
Company's internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.
 
-8-

--------------------------------------------------------------------------------


                        4.17            Disclosures.  Neither the Company nor
any Person acting on its behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information.  The written materials delivered to the Investors in
connection with the transactions contemplated hereby do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.
 
            5.            Representations and Warranties of the Investors.  Each
of the Investors hereby severally, and not jointly, represents and warrants to
the Company that:
 
                        5.1            Organization and Existence.  Such
Investor is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to invest in the Shares pursuant to this
Agreement.
 
                        5.2            Authorization.  The execution, delivery
and performance by such Investor of this Agreement have been duly authorized and
will each constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
                        5.3            Brokers and Finders.  No Person will
have, as a result of the transactions contemplated hereby, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.
 
            6.  Conditions to Closing.
 
                        6.1            Conditions to the Investors’ Obligations.
The obligation of each Investor to purchase the Shares at the Closing is subject
to the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by such Investor
(as to itself only):
 
-9-

--------------------------------------------------------------------------------


                                    (a)            The representations and
warranties made by the Company in Section 4 hereof qualified as to materiality
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 4 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date.  The Company
shall have performed in all material respects all obligations and covenants
herein required to be performed by it on or prior to the Closing Date.
 
                                    (b)            The Company shall have
obtained any and all consents, permits, approvals, registrations and waivers
necessary or appropriate for consummation of the purchase and sale of the Shares
and the consummation of the other transactions contemplated hereby, all of which
shall be in full force and effect.
 
                                    (c)            The Company shall have
received confirmation from Nasdaq to the effect that (i) the issuance and sale
of the Shares as contemplated hereby will not require stockholder approval
pursuant to the requirements of Nasdaq Marketplace Rule 4350(i), and (ii) that
the Shares have been approved for inclusion in The Nasdaq Capital Market upon
official notice of issuance.
 
                                    (d)            No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby.
 
                                    (e)            The Company shall have
delivered a Certificate, executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in subsections (a),
(b), (c), (d) and (g) of this Section 6.1.
 
                                    (f)            The Company shall have
delivered a Certificate, executed on behalf of the Company by its Secretary,
dated as of the Closing Date, certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by this
Agreement and the issuance of the Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing this Agreement and related documents
on behalf of the Company.
 
                                    (g)            The Investors shall have
received an opinion from Sichenza Ross Friedman Ference LLP, the Company's
counsel, dated as of the Closing Date, in form and substance reasonably
acceptable to the Investors and addressing such legal matters as the Investors
may reasonably request.
 
-10-

--------------------------------------------------------------------------------


                                    (h)            No stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the SEC,
and any request for additional information on the part of the SEC (to be
included in the Registration Statement, the Base Prospectus or the Prospectus
Supplement or otherwise) shall have been complied with to the reasonable
satisfaction of the Investors.
 
                        6.2            Conditions to Obligations of the Company.
The Company's obligation to sell and issue the Shares at the Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:
 
                                    (a)            The representations and
warranties made by the Investors in Section 5 hereof shall be true and correct
in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.  The Investors shall have performed in all
material respects all obligations and covenants herein required to be performed
by them on or prior to the Closing Date.
 
                                    (c)            The Investors shall have
delivered the Purchase Price to the Company.
 
                        6.3            Termination of Obligations to Effect
Closing; Effects.
 
                                    (a)            The obligations of the
Company, on the one hand, and the Investors, on the other hand, to effect the
Closing shall terminate as follows:
 
                                                (i)            Upon the mutual
written consent of the Company and the Investors;
 
                                                (ii)            By the Company
if any of the conditions set forth in Section 6.2 shall have become incapable of
fulfillment, and shall not have been waived by the Company;
 
                                                (iii)            By an Investor
(with respect to itself only) if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor; or
 
                                                (iv)            By either the
Company or any Investor (with respect to itself only) if the Closing has not
occurred on or prior to April 30, 2006;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.
 
-11-

--------------------------------------------------------------------------------


                            (b)            In the event of termination by the
Company or any Investor of its obligations to effect the Closing pursuant to
this Section 6.3, written notice thereof shall forthwith be given to the other
Investors and the other Investors shall have the right to terminate their
obligations to effect the Closing upon written notice to the Company and the
other Investors.  Nothing in this Section 6.3 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.
 
            7.            [Reserved]
 
            8.            Survival and Indemnification.
 
                            8.1  Survival.  The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
of the transactions contemplated by this Agreement.
 
                        8.2  Indemnification.  The Company agrees to indemnify
and hold harmless each Investor and its Affiliates and their respective
directors, officers, employees and agents from and against any and all losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under this Agreement, and will reimburse
any such Person for all such amounts as they are incurred by such Person.
 
                        8.3  Conduct of Indemnification Proceedings.  Promptly
after receipt by any Person (the “Indemnified Person”) of notice of any demand,
claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8.2, such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however,that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify.  In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment.  Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.
 
-12-

--------------------------------------------------------------------------------


            9.            Miscellaneous.
 
                        9.1            Successors and Assigns.  This Agreement
may not be assigned by a party hereto without the prior written consent of the
Company or the Investors, as applicable, provided, however, that an Investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring some or all of its Shares without the
prior written consent of the Company or the other Investors, after notice duly
given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
                        9.2            Counterparts; Faxes.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement may also be executed via facsimile, which shall be
deemed an original.
 
                        9.3            Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.
 
                        9.4            Notices.  Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier.  All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:
 
 
 
-13-

--------------------------------------------------------------------------------


                                    If to the Company:
 
WPCS International Incorporated
One East Uwchlan Avenue
Suite 301
Exton, Pennsylvania 19341
Attention:  Joseph Heater
Fax:  (610) 903-0401
 
                                    With a copy to:
 
Sichenza Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10010
Attention:  Thomas A. Rose, Esq.
Fax:  (212) 930-9725
 
                                    If to the Investors:
 
to the addresses set forth on the signature pages hereto.
 
                        9.5            Expenses.  The parties hereto shall pay
their own costs and expenses in connection herewith  In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement, the party or parties which
do not prevail in such proceedings shall severally, but not jointly, pay their
pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
                        9.6            Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors. 
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Shares purchased under this Agreement at the
time outstanding, each future holder of all such Shares, and the Company.
 
                        9.7            Publicity.  Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Investors without the prior consent of the
Company (in the case of a release or announcement by the Investors) or the
Investors (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance.  By 8:30 a.m. (New York City time) on the trading day immediately
following the Closing Date, the Company shall issue a press release disclosing
the consummation of the transactions contemplated by this Agreement.  No later
than the third trading day following the Closing Date, the Company will file a
Current Report on Form 8-K attaching the press release described in the
foregoing sentence as well as copies of this Agreement.  In addition, the
Company will make such other filings and notices in the manner and time required
by the SEC or Nasdaq.  Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any filing with the SEC or any regulatory agency or Nasdaq, without the prior
written consent of such Investor, except to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide the Investors with prior notice of such disclosure.
 
-14-

--------------------------------------------------------------------------------


                        9.8            Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.
 
                        9.9            Entire Agreement.  This Agreement,
including the Disclosure Schedules, constitutes the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
                        9.10            Further Assurances.  The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.
 
                        9.11            Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
-15-

--------------------------------------------------------------------------------


                       9.12            Independent Nature of Investors'
Obligations and Rights.  The obligations of each Investor hereunder are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor hereunder.  The decision of each Investor to purchase Shares pursuant
hereto has been made by such Investor independently of any other Investor. 
Nothing contained herein, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.  Each Investor acknowledges
that no other Investor has acted as agent for such Investor in connection with
making its investment hereunder and that no Investor will be acting as agent of
such Investor in connection with monitoring its investment in the Shares or
enforcing its rights hereunder.  Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Agreement for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any
Investor. 
 
 
[signature page follows]
 
 
-16-

--------------------------------------------------------------------------------



 
                        IN WITNESS WHEREOF, the parties have executed this
Agreement or caused their duly authorized officers to execute this Agreement as
of the date first above written.
 


     
The Company:  
WPCS INTERNATIONAL INCORPORATED
 
   
   
  Date:  By:   /s/ ANDREW HIDALGO  

--------------------------------------------------------------------------------

Name: Andrew Hidalgo  
Title: Chief Executive Officer

 
 
-17-

--------------------------------------------------------------------------------


 

     
The Investors:  

SPECIAL SITUATIONS FUND III QP, L.P.
 
   
   
  Date:  By:   /s/ AUSTIN W. MARXE   

--------------------------------------------------------------------------------

Name: Austin W. Marxe  
Title: General Partner

 
 
Aggregate Purchase Price:  $2,639,560
Number of Shares:  377,080
 
 
 

Address for Notice: 
527 Madison Avenue
  Suite 2600   
New York, NY  10022 
      with a copy to:        Lowenstein Sandler PC    65 Livingston Avenue   
Roseland, NJ  07068    Attn:  John D. Hogoboom, Esq.    Telephone: 973.597.2500
  Facsimile: 973.597.2400        


 

        SPECIAL SITUATIONS FUND III, L.P.  
   
   
    By:   /s/ AUSTIN W. MARXE  

--------------------------------------------------------------------------------

Name: Austin W. Marxe   Title: General Partner

 
Aggregate Purchase Price:  $245,539
Number of Shares:  35,077
 

Address for Notice: 
527 Madison Avenue
  Suite 2600   
New York, NY  10022 
      with a copy to:        Lowenstein Sandler PC    65 Livingston Avenue   
Roseland, NJ  07068    Attn:  John D. Hogoboom, Esq.    Telephone: 973.597.2500
  Facsimile: 973.597.2400        

 

       
SPECIAL SITUATIONS CAYMAN FUND, L.P.
 
   
   
  By:   /s/ AUSTIN W. MARXE  

--------------------------------------------------------------------------------

Name: Austin W. Marxe   Title: General Partner 



 
Aggregate Purchase Price:  $1,227,702
Number of Shares:  175,386
 
 
 

Address for Notice: 
527 Madison Avenue
  Suite 2600   
New York, NY  10022 
      with a copy to:        Lowenstein Sandler PC    65 Livingston Avenue   
Roseland, NJ  07068    Attn:  John D. Hogoboom, Esq.    Telephone: 973.597.2500
  Facsimile: 973.597.2400        

 

        SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.  
   
   
    By:   /s/ AUSTIN W. MARXE  

--------------------------------------------------------------------------------

Name: Austin W. Marxe   Title: General Partner

            
                                       
 
Aggregate Purchase Price:  $2,025,716
Number of Shares:  289,388
 
 

Address for Notice: 
527 Madison Avenue
  Suite 2600   
New York, NY  10022 
      with a copy to:        Lowenstein Sandler PC    65 Livingston Avenue   
Roseland, NJ  07068    Attn:  John D. Hogoboom, Esq.    Telephone: 973.597.2500
  Facsimile: 973.597.2400        

 
 
 
-18-

 